On Rehearing.
DAWKINS, J.
[1] In the opinion heretofore handed down we decided that we were without jurisdiction, ratione materise, in this case, upon the theory that it was the validity of the mortgage for $1,750 which was in contest instead of the ownership of the property, which is shown to be worth more than $2,000. A further consideration has convinced us that we were in error. Plaintiff, a wife, claims as her paraphernal estate certain property seized under executory process as belonging to her husband. Therefore the question at issue is as to her ownership, and which she asks be recognized, and not that the mortgage be annulled. Although the petition for injunction does not allege any value, an affidavit filed in the district court and made by plaintiff and her husband fixes it at $2,500. This, we think, was sufficient. Testart v. Belot, 32 La. Ann. 604; Thompson v. Lemelle, Id. 932; Wickham and Pendleton v. Nalty, 42 La. Ann. 424, 7 South. 609; and State ex rel. v. Judge, 20 La. Ann. 575.
At the time our former decision was rendered no formal motion to dismiss had been filed, but this has since been done, and for the reasons assigned the motion to dismiss is overruled.